DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Response to Amendment
The amendment filed July 19, 2021 has been entered.  Claims 1-6 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Nishii et al. (U.S. 2005/0234351 A1) (hereinafter – Nishii)
Harada et al. (U.S. 5,179,956) (hereinafter – Harada).
Re. Claim 1: Nishii teaches a pulse wave detector which is used while being attached to a wrist of a measurement subject (Abstract: “A pulse wave sensor… with a pair of band anchoring portions that are positioned in the direction of the circumference of the wrist and through which the band is passed”),
the pulse wave detector comprising: 
a body portion including a detecting section configured to detect a pulse wave (Figs. 5A, 5B, described in paragraph 0068: “Part of the light impinges upon capillary arteries (capillaries) running in the human body, and is absorbed into hemoglobin in the blood flowing in the capillary arteries;” Abstract: “A pulse wave sensor…”).  Although Nishii describes the device detecting light from capillary arteries, Nishii does not explicitly describe the device disposed in a position opposing a radial artery of the measurement subject.
	Harada teaches the device comprising a body portion configured to detect a pulse wave from a radial artery (Fig. 1: device 10 positioned above radial artery 35).  Harada teaches analogous art in the technology of wrist-worn pulse sensing devices (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Nishii to include positioning the device in a position opposed to a radial artery, the motivation being that the radial artery is one of multiple areas from which a substantial pulse wave may be detected (Col. 8, lines 1-5).
Nishii further teaches the device comprising:
a band which is configured to be wound around the wrist in a state where the band is engaged with the body portion (Figs. 1, 8); 

Harada further teaches the invention wherein the first engaging portion is disposed on a side of an opposite surface of the body portion which is opposite to a detection surface of the body portion that is opposed to the wrist (Fig. 1: wrist band 32 attached to top surface of housing 10 (top-left), opposite the surface of pulse wave sensor 30).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nishii to have a first engaging portion for attaching a band mounted to an upper surface of a housing opposite the sensing surface as taught by Harada, the motivation being that such a position produces leverage to allow for a secure fit to the wrist of the wearer.  
Furthermore, changing the mounting position of a first engaging portion in the upper-lower direction of the housing is an obvious matter of design choice in the rearrangement of parts.  See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Changing the mounting position of the engaging portion of the device does not notably change the primary function of the first engaging portion itself – that is, to secure the band the housing in such a way that the housing is securely supported against the surface of the body.
Nishii further teaches the device comprising: 

and with which an arbitrary position in the longitudinal direction of the band engaged with the first engaging portion is engaged in a state where the band is folded back in a direction to be separated from the body portion (Figs. 1, 2); and 
an engagement member which is configured to engage a tip end portion in the longitudinal direction of the band with the basal end portion or the first end portion in a state where the basal end portion engaged with the first engaging portion and the tip end portion of the band engaged with the second engaging portion overlap with each other, wherein the tip end portion is engaged with the basal end portion or the first end portion through the engagement member in a state where a tip end of the tip end portion is directed from a side of the detection, to a side of the opposite surface (Paragraphs 0062-0064, describing fitting the device to the wrist and overlap of the band ends; Figs. 3, 4).
	Examiner notes that such fastening bands/straps/loops/strips are exceedingly well-known in the art of wrist-watches, among other wearable devices.  Furthermore, the specific fastening elements do not produce applicant’s intended effect of increasing pulse measurement accuracy since the accuracy of measurement still relies on correct placement of the detector, which the fastening elements do not guarantee. 
Re. Claim 2: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the first engaging portion includes a pi-shaped member with which the basal end portion is engaged in a folded back state (Fig. 1, band anchoring portions 15 and 17).
	Re. Claim 3: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the basal end portion of the band is folded back in the first engaging portion to be stacked in a stacked state and the stacked state is releasable (Fig. 9A, 9B, 9C; paragraph 0096: “… a hook-and-loop fastener 105 is provided on the outer surface of the band main part 103 and at the free end of the band 95. The outer surface of the band main part 103 and the free end of the band 95 are detachably joined with each other by this hook-and-loop fastener 105”).
	Re. Claim 4: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the basal end portion of the band is engaged in a state of being folded back in a direction to be separated from the first end portion (Fig. 9C).
	Re. Claim 5: Nishii in view of Harada teach the invention according to claim 1.  Nishii further teaches the invention wherein the detecting section is configured to detect a pressure pulse wave from the radial artery by using a pressure detecting element (Paragraph 0053: “The pulse wave sensor main unit 5 is provided on its surface with a… measurement arrangement 11 for detecting pulse waves;” paragraph 0173: “For example, a pressure sensor or the like may be disposed to the inner side of the sensor main unit or of the band”).
	Re. Claim 6: Nishii in view of Harada teach a biometric information measurement device comprising: the pulse wave detector according to claim 1 (see rejection for claim 1).  Nishii also teaches the invention comprising a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the detecting section (Paragraph 0068: “The .

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.
Applicant argues against the references of Nishii and Harada separately and does not present sufficient evidence which would overcome the combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant first argues that Nishii does not teach the limitation of claimed first and second engaging portions “located at different locations in the upper-lower direction of the body portion.”  Applicant then argues against the secondary reference of Harada, stating that Harada does not teach such a limitation and because “both ends of the wrist band 32 are affixed to the upper surface of the first housing 12,” as illustrated in Fig. 1 of Harada.
Firstly, Examiner does not propose modifying both first and second engaging portions of Nishii.  In page 5 of the Final Office Action mailed April 19, 2021, Examiner presents the following statement:
“It would have been obvious to modify the first engaging portion for attaching a band mounted to an upper surface of a housing opposite the sensing surface as taught by Harada, the motivation being that such a position produces leverage to allow for a secure fit to the wrist of the wearer.”
Therefore, Examiner is only modifying one side of the placement of engaging portions of Nishii for the benefits listed above.  Applicant’s separate arguments regarding (1) the placement of engaging portions 
	Secondly, Applicant traverses the argument that the positioning of first and second engaging portions along end portions of a housing would be one of finite choice.  For the sake of expediting prosecution, Examiner notes that such an argument was an additional consideration, and has presented an alternative additional argument (among others) which would also be sufficient to validate the combination.  Further additional arguments may be valid, but for the sake of compact prosecution, only one additional argument is presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791